DETAILED ACTION
The papers submitted on 28 December 2021, amending claims 1-8, 10, and the specification, are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites, “an average particle diameter of foamed particles present in a cross section of the container for foods is in a range of 100 µm or smaller.” It is unclear how the injection molded foam can have particles with diameters. Is this the pore diameter? For the purpose of compact prosecution this is assumed to be the pore diameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2007/0187859 A1) in view of Kawaguchi et al. (US 2009/0148698 A1) and Mizukoshi et al. (JP 2011068397 A, citations based on FIT translation submitted herewith).
Regarding claim 1, Kaneko discloses a method for producing a foamed resin article comprising resin and a supercritical fluid (title/abstract) comprising steps of: moving a part of the metal mold to expand a volume of the cavity, before the molten resin is solidified which has been charged into the cavity (FIG. 1A-C; ¶¶ 43-45).
Kaneko does not appear to expressly disclose the shape or surface roughness of the mold.
Kawaguchi discloses a similar core-back method for producing foamed resin articles (FIG. 1, ¶¶ 116+) in which the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05). 
Further, Mizukoshi discloses a molding method for a food container (TECHNICAL FIELD) in which a two part metal mold includes cavity comprises a first region that forms an underside portion of the container for foods having depth, a second region that forms a curved side portion, and a third region that forms a lateral side portion, from a resin injection port toward a flow end (FIG. 2-3; p. 3 last paragraph thru p. 4 second paragraph) the outer surface of the sidewall being textured with a surface roughness of 10-30 µm and the container bottom and lower end of the sidewall having a surface roughness of 3-6 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kaneko to a mold with overall surface roughness of Kawaguchi and to include the shape and textured region of Mizukoshi, in order to form a food containers having a desired surface properties at the outer sidewall (Mizukoshi p. 3 fourth paragraph) and without undesirable appearance elsewhere (Kawaguchi ¶ 20) with a process known in the art. Additionally, the skilled artisan would recognize that the surface roughness discussed by prima facie obvious, because absent evidence to the contrary, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112 for further details.
 Regarding claim 2, Mizukoshi discloses the outer surface of the sidewall being textured with a surface roughness of 10-30 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 3-4, Mizukoshi discloses the container bottom and lower end of the sidewall having a surface roughness of 3-6 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 5-6, Mizukoshi discloses a fourth region that forms an outer edge portion which is arranged so as to form an angle with the lateral side portion, from the lateral side portion toward the flow end (FIG. 1, 7). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 7, Kawaguchi discloses cell diameters of 60-120 µm (abstract, ¶¶ 15-17), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 8, Mizukoshi discloses an inclination angle between the boundary between the side wall and the bottom of the main body of the container is 4-10º (FIG. 7, p. 5, fourth paragraph), which corresponds to the claimed angle with a range 94-100º and overlaps the claimed range (MPEP § 2144.05).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2007/0187859 A1), Kawaguchi et al. (US 2009/0148698 A1) and Mizukoshi et al. (JP 2011068397 A, citations based on FIT translation submitted herewith) as applied to claim 1 above, further in view of Yoshioka et al. (US 2010/0120932 A1).
Kaneko discloses polypropylene (FIG. 8), Kawaguchi discloses polyolefin (¶ 24), and Mizukoshi discloses polypropylene or polyethylene (p. 3 fifth paragraph).
Modified Kaneko does not appear to expressly disclose polylactic acid.
However, Yoshioka discloses a foam comprising a mixture of polylactic acid and polyolefin (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Kaneko to include the composition of Yoshioka, because such a material is known in the art and could be used in the process with expected results.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. Applicant contends that the combined teachings of Kaneko, Kawaguchi, and Mizukoshi fail to render the claimed surface roughness obvious. Applicant points to the surface roughness of less than 4µm in Kawaguchi as outside of the claimed ten-point mean roughness of 6-60µm. The Examiner disagrees with Applicant’s conclusion. Specifically, Kawaguchi recites at ¶ 20:
“The upper limit of the surface roughness of the foaming mold of the present invention is 4 µm. In the case where it exceeds 4 µm, the appearance of the foaming mold is 
Notably, JIS B 0601 defines Arithmetic Average Roughness Ra:

    PNG
    media_image1.png
    174
    474
    media_image1.png
    Greyscale

and defines Ten-spot Average Roughness Rz:

    PNG
    media_image2.png
    283
    474
    media_image2.png
    Greyscale

Thus the skilled artisan would expect the ten point average roughness Rz to be on the order of double the arithmetic average roughness Ra. As such the skilled artisan would recognize that the roughness of less than 4 µm suggested by Kawaguchi would overlap of the claimed ranges. Applicant has not presented evidence to suggest that Kawaguchi does not discloses such a 
	In addition, the Examiner points to the teachings of Mizukoshi which suggests a container having a sidewall being textured with a surface roughness of 10-30 µm and the container bottom and lower end of the sidewall having a surface roughness of 3-6 µm. Which falls within the claimed Ra and Rz. Although Mizukoshi discloses the container the skilled artisan would recognize that the container roughness corresponds with the mold roughness absent evidence to the contrary.
	Further, something that is old does not become patentable upon discovery of a new property. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112 for further details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742